Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application claims benefit of the provisional application:  62/896,053 09/05/2019.
2.     Amendment of claims 1 and 15, cancelation of claims 11-12 and 19, and addition of claims 21-24 in the amendment filed on 7/29/2022 is acknowledged.  Claims 1-10, 13-18 and 20-24 are pending in the application.  No new matter has been found.  Since the newly added claims 21-24 are commensurate within the scope of invention, claims 1-10, 13-18 and 20-24 are prosecuted in the case.
Reasons for Allowance	
  		 
			           3.	The rejection of claims 1-10, 14-15, 17-18 and 20 under 35 U.S.C. 112 (a) has 
              been overcome in the amendment filed on 7/29/2022. Since claims 11-12 and 19 have 
been canceled, therefore the rejection of claims 11-12 and 19 35 U.S.C. 112 (a) or 
112(b) have been obviated herein.
4.	Claims 1-10, 13-18 and 20-24 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found.  Claims 1-10, 13-18 and 20-24 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

September 12, 2022